DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to FI20175981 and PCT/FI2018/050805.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
1. 	Misnumbered claim 48 erroneously depends upon claim 1, which been renumbered to depend upon claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 23-25, 32-39, 42 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (2017/0322090).
As to claim 23: Jones teaches a data-transmission system, comprising: 
measurement means, including memories, to create and collect measurement data (figure 2, 220); 
an output device (216, 218) having a zero-power passive state (paragraph 0015, e-ink, which is a zero-power passive state device), to show in the zero-power passive state machine-readable code containing the measurement data created using the measurement means (214, created by 212); 

a server arrangement to process and/or store the measurement data (224); and 
one or several reader devices to read the code from the output device in the zero-power passive state and arranged for data transfer with the server arrangement (222);  
and which output device and measurement means with memories are to be arranged at monitoring objects (paragraph 0032).
As to claim 24: Jones teaches that data transmission between the server system and the measurement means and the output device, is arranged to be two-way and to take place through the reader device (figure 3, 306-314).
As to claim 25: Jones teaches that wherein the measurement means and the output device are arranged to form a measurement apparatus (figure 2).
As to claim 32: Jones teaches that a request to retrieve measurement data from the measurement apparatus is arranged to be created and transmitted as a response to the code read by the reader device and the transmission made on the basis of that (figure 3, step 304 leads to 318 and 322).
As to claim 33: Jones teaches that the server arrangement is arranged to detect a need to retrieve measurement data from the measurement apparatus on the basis of the code read by the reader device (steps 306-312).
As to claim 34: Jones teaches that the measurement means comprises: one or more forming means to create measurement data; and processor means to process the measurement data created by the forming means for the output device (figure 2, 214-218, 212).
claim 35: Jones teaches that the measurement means together with the memories are low-power (paragraph 0018).
As to claim 36: Jones teaches that the output device comprises a dynamic e-paper display or one-use output means (paragraph 0012); and the reader devices comprise one or more of the following: mobile device, camera device equipped with data-transmission means, Augmented Reality glasses, and/or Virtual Reality glasses (paragraph 0043).
As to claim 37: Jones teaches that the one-use output means is to be outputted in one or more batches (figure 1, 108, 112, 116 explains that the one-use output happens in batches).
As to claim 38: Jones teaches that a paper-like or similar one-use output means is arranged to be the output device, on which code is created by a physical, chemical, and/or electrical effect from the measurement data created by the measurement means and/or processed from the measurement data (paragraphs 0040, 0012).
As to claim 39: Jones teaches that the one-use output means is arranged to be detached from the monitoring object (paragraph 0021).	As to claim 42: Jones teaches that at least some of the reader devices include data-outputting means; and context data relating to the monitoring object is arranged, as part of the said two-way data transmission, to be moved from the server arrangement to the reader device to be shown on the reader device by the data-outputting means, at least part of the context data being created by the server arrangement on the basis of the code read by the reader device and processed from the code (paragraph 0045, figure 3).
claim 48: Jones teaches a method as to claim 23 (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3. 	Claims 26-31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2017/0322090) as applied to claim 23, and further modified by Burkhart (2015/0041530).  The teachings of Jones are discussed above.
As to claim 26: Jones teaches the limitations of claim 25.
Jones is silent as to that the operation of the measurement apparatus is arranged to be controlled by the server system through the reader device, by which one or more of the following are arranged to be transmitted from the server system to the measurement apparatus: 
a request to retrieve measurement data from the measurement apparatus; 
excitation of the measurement means and/or the output device belonging to the measurement apparatus; 
synchronization of a clock in the measurement apparatus; and/or 
setting and or changing settings of the measurement means and/or output device.

a request to retrieve measurement data from the measurement apparatus; 
excitation of the measurement means and/or the output device belonging to the measurement apparatus; 
synchronization of a clock in the measurement apparatus; and/or 
setting and or changing settings of the measurement means and/or output device (paragraph 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Burkhart so that user experience is enhanced by having more up to date and accurate readings on scanned items (Burkhart, paragraph 0013).
As to claim 27: Jones teaches the limitations of claim 25.
Jones is silent as to that wherein to set settings of the measurement apparatus the server arrangement is arranged to create web content, in which the settings are coded, to be shown on the reader device; the reader device is arranged to receive the web content from the server arrangement and show the web content to enter the settings to the measurement apparatus; and the measurement apparatus is arranged to detect the web content and to decode the settings from the web content.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Burkhart so that user experience is enhanced by having more up to date and accurate readings on scanned items (Burkhart, paragraph 0013).
As to claim 28: Jones as modified by Burkhart teaches the limitations of claim 26.
Jones is silent as to that wherein before the control of the measurement apparatus by the server system through the reader device, the settings of the measurement apparatus are arranged to be defined by the reader device to the server arrangement through a web page created by the server arrangement.
Burkhart teaches that before the control of the measurement apparatus by the server system through the reader device, the settings of the measurement apparatus are arranged to be defined by the reader device to the server arrangement through a web page created by the server arrangement (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Burkhart so that user experience is enhanced by having more up to date and accurate readings on scanned items (Burkhart, paragraph 0013).
As to claim 29: Jones teaches the limitations of claim 25.
Jones is silent as to that the measurement apparatus comprises receiver means to perform a control of the measurement apparatus by the server arrangement through 
Burkhart teaches that the measurement apparatus comprises receiver means to perform a control of the measurement apparatus by the server arrangement through the reader device; and the reader device comprises data-input means to perform the control of the measurement apparatus by the reader device (as seen in figure 2, 208, paragraphs 0015, 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Burkhart so that user experience is enhanced by having more up to date and accurate readings on scanned items (Burkhart, paragraph 0013).
As to claim 30: Jones teaches that the data-input means of the reader device comprises an element to form light (paragraph 0012, barcode reader).
As to claim 31: Jones teaches that the element to form the light comprises the reader’s display device (paragraph 0043).
As to claim 47: Jones teaches the limitations of claim 25.
Jones is silent as to wherein to authenticate the presence of the reader device's user relative to the monitoring object the server arrangement is arranged to create web content, in which an authentication ID is coded, to be shown on the reader device; the reader device is arranged to receive the web content from the server arrangement and show the web content to enter the authentication ID in the measurement apparatus; the measurement apparatus is arranged to detect the web content and decode the authentication ID from the web content; the measurement apparatus is arranged to .
Burkhart teaches that the server-measurement apparatus pairing is done through a web server (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Burkhart so that user experience is enhanced by having more up to date and accurate readings on scanned items (Burkhart, paragraph 0013).
4. 	Claims 40, 41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2017/0322090) as applied to claim 23, and further modified by Tunnell (2018/0018704).  The teachings of Jones are discussed above.
As to claims 40 and 41: Jones teaches the limitations of claim 23.
Jones is silent as to that the memory of the measurement means comprises FRAM-type memory.
Tunnell teaches that the memory of a measurement means contain FRAM (paragraph 0103, wherein the display devices are also personal devices).
As to claim 44: Jones teaches the limitations of claim 23.

Tunnell teaches that the measurement means is arranged to encrypt the measurement data using a low-power XOR encryption method using a one-use encryption key (paragraph 0202).
As to claim 45: Tunnell teaches that encrypted measurement data is arranged to be stored in a memory location of the encryption key already used for encryption (paragraph 0202, where described is dynamic pairing codes).
As to claim 46: Tunnell teaches that the monitoring object is arranged to be authenticated based on encryption (paragraph 0202).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Tunnell so that security of a barcode scanned device is improved by using specific information tailored to users, and thereby would benefit from uniquely encrypted communications (Tunnell, paragraph 0006).
5. 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (2017/0322090) as applied to claim 23, and further modified by Scholes (9,157,771).  The teachings of Jones are discussed above.
As to claim 43: Jones teaches the limitations of claim 25.
Jones is silent as to that the machine-readable code comprises a static part comprising a main part of the code, which is arranged to be created by a display 
Scholes teaches the machine-readable code comprises a static part comprising a main part of the code, which is arranged to be created by a display controller belonging to the measurement apparatus or as a physical printout, and a changing part of the code arranged especially for measurement data and/or for similar changing data (figure 2, sections 12 and 13, and section 14 contains alignment scanning sections).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jones with the teachings of Scholes so that the machine can calibrate off of the code, thereby improving the reading of the code.  Furthermore, additional sections of the machine readable code being in a different format improves the utility of the measurement device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876